Citation Nr: 1715516	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

2.  Entitlement to service connection for nasopharyngeal angiofibroma.  

3.  Entitlement to service connection for right elbow bursitis.  

4.  Entitlement to service connection for ankle arthritis.  

5.  Entitlement to service connection for a neck disability.  

6.  Entitlement to service connection for an upper back disability.  

7.  Entitlement to service connection for acid reflux.  

8.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

9.  Entitlement to an effective date earlier than April 1, 2009 for the award of a 30 percent rating for the Veteran's service-connected hemorrhoids.  
10.  Entitlement to an effective date earlier than September 22, 2011 for the award of a 20 percent rating for the Veteran's service-connected hypertension.  

11.  Entitlement to an effective date earlier than April 1, 2009 for the award of service connection for tinnitus.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 13, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1977 to July 1992 and from August 2005 to March 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, December 2010, May 2011, April 2013, and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012, a hearing was held before the undersigned Veterans Law Judge in Washington, D.C.  Unfortunately, there was a recording error such that the tape of the hearing was blank and a transcript of the Veteran's hearing testimony could not be produced.  The Veteran was advised of such and afforded an opportunity for another hearing.  In July 2012 correspondence, he declined another hearing.  In December 2016, the Veteran again testified before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is associated with the claims file.  

This case was previously before the Board in October 2012 and November 2014, when in part, they were remanded for additional development.  As to the earlier effective date claims for tinnitus and hemorrhoids, the November 2014 Board decision, in part, granted service connection for tinnitus (with no specified effective date), and granted an increased 30 percent rating for hemorrhoids (with no specified effective date).  An April 2015 rating decision implemented the Board's November 2014 decision, and assigned an effective date of April 1, 2009 for the award of service connection for tinnitus and the award of an increased (30 percent) rating for hemorrhoids.  The Veteran has expressed disagreement with the effective dates assigned, as well as the rating assigned for the award of service connection for tinnitus, and the matters are characterized accordingly.  

Finally, the Board's November 2014 decision granted an increased (20 percent) rating for the Veteran's service-connected hypertension, effective September 22, 2011, and granted an increased (30 percent) rating for the Veteran's service-connected hemorrhoids throughout the appeal period (i.e., effective April 1, 2009).  Historically, an April 2010 rating decision granted service connection for hypertension and hemorrhoids, and awarded a 10 percent rating for each disability, effective April 1, 2009.  In September 2015 correspondence, the Veteran filed a notice of disagreement regarding the effective date of his increased 20 percent rating for his service-connected hypertension, and regarding the effective date of his increased 30 percent rating for his hemorrhoids, to include on the basis of CUE.  

The issues of entitlement to an increased rating for pseudofolliculitis barbae and an earlier effective date for the grant of service connection for headaches were raised in June 2015 and September 2015 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Board's November 2014 decision also granted an increased 60 percent rating for the Veteran's service-connected Mounier-Kuhn's syndrome throughout the appeal period, awarding the 60 percent rating effective from August 1, 2005.  Notably, the Veteran is service-connected for Mounier-Kuhn's syndrome, rated 60 percent, effective March 15, 2000.  He was on active duty from August 13, 2005 through March 2009, during which period his benefits were discontinued and are not under consideration.  In September 2015 correspondence, the Veteran appeared to raise the matter of entitlement to an increased rating for Mounier-Kuhn's syndrome, including on the basis of clear and unmistakable error (CUE).  This matter is also referred to the AOJ for appropriate action, including clarification from the Veteran as to the exact nature of the benefit he is seeking.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral carpal tunnel syndrome, nasopharyngeal angiofibroma, ankle arthritis, a neck disability, an upper back disability, acid reflux, an earlier effective date for the grant of service connection for tinnitus, an earlier effective date for an increased rating for hemorrhoids, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.  

2.  In a November 6, 2014 decision, the Board assigned an increased 20 percent rating for hypertension, effective September 22, 2011; this decision was not appealed to the United States Court of Appeals for Veterans Claims, reconsideration not sought, nor has it been asserted the Board decision was clearly and unmistakably erroneous.  

3.  The April 2015 rating decision simply implemented the Board's November 2014 decision to the extent it awarded an increased 20 percent rating for hypertension, effective September 22, 2011, and cannot be challenged as the issue was fully addressed by the Board.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an initial rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

2.  The November 6, 2014 Board decision that determined that the Veteran was entitled to no more than a 20 percent rating for his hypertension, effective from September 22, 2011, is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404 (2016).  

3.  The Veteran's appeal seeking an effective date earlier than September 22, 2011, for the award of a 20 percent rating for hypertension is precluded by law.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404 (2016).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Tinnitus

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran seeks an initial increased rating for his service-connected tinnitus, currently rated 10 percent disabling under Diagnostic Code 6260.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, he contends that he should be rated 20 percent disabling for his service-connected tinnitus.  See December 2016 Central Office hearing.  

Under Diagnostic Code 6260, a single 10 percent disability rating is warranted for tinnitus, regardless of whether it is unilateral or bilateral, or whether it is constant versus recurrent.   Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, the Veteran's appeal for an initial increased rating in excess of 10 percent for his tinnitus must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Earlier Effective Date for Increased Rating for Hypertension

The Veteran contends that he is entitled to an effective date earlier than September 22, 2011, for the grant of an increased 20 percent rating for his service-connected hypertension.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The facts of this case are not in dispute.  In a November 6, 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for hypertension prior to September 22, 2011, and granted entitlement to a 20 percent rating, but no higher, for hypertension, effective from September 22, 2011.  Notice of the decision was mailed to the Veteran, and the Veteran was notified that to appeal the Board's determination to the United States Court of Appeals for Veterans Claims (Court), he had 120 days from the date of mailing to do so.  He was also advised of his right to seek reconsideration or to vacate the Board's decision, or to seek revision of the decision through a clear and unmistakable error motion.  He took none of the delineated actions to disturb the finality of the November 2014 Board decision.  

In an April 2015 rating decision, the RO implemented the Board's decision, and, in part, awarded a 20 percent rating for hypertension, effective September 22, 2011.  Notably, the RO did not assign the effective date for the 20 percent rating for the Veteran's hypertension, as such was already assigned by the Board's November 2014 decision.  Nonetheless, the Veteran disagreed with the effective date assigned for the 20 percent rating for his hypertension.  

Absent clear and unmistakable error, which the Veteran does not allege, the Board's November 2014 determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404 (2016).  As such, entitlement to an earlier effective date for a 20 percent evaluation for his hypertension is not warranted.  As a matter of law, the appeal must be dismissed.  


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.  

Entitlement to an effective date prior to September 22, 2011, for a 20 percent rating for hypertension is dismissed.  


REMAND

Initially, the Board notes that an April 2013 rating decision denied entitlement to service connection for ankle arthritis, a neck disability, an upper back disability, and acid reflux.  In January 2014 correspondence, the Veteran expressed disagreement with the April 2013 rating decision.  In addition, an April 2015 rating decision awarded service connection for tinnitus, effective from April 1, 2009, and awarded an increased 30 percent rating for hemorrhoids, effective from April 1, 2009 (pursuant to the Board's November 2014 decision, but which did not establish effective dates for such benefits).  In September 2015 correspondence, the Veteran filed a notice of disagreement with the effective dates established for such benefits.  The RO has not yet issued the Veteran a statement of the case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these matters to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

In regards to the claim for service connection for nasopharyngeal angiofibroma, the Board remanded this matter in November 2014 for another VA examination.  As noted in the prior Board remand, the Veteran received emergency room treatment in March 1993 (within a year of separation from service) for a left nostril nasal polyp, described as 1.5 centimeters (cm.) large.  In April 1993, the Veteran underwent excision of the lesion.  And an April 1993 biopsy report noted two equal-sized polypoid fragments measuring in the aggregate 8.0x1.6x0.6 cm.; the diagnosis was nasopharyngeal angiofibroma.  On February 2015 VA examination, the examiner indicated that an opinion could not be rendered concerning the claim of nasal polyps and its relationship to military service.  The examiner noted that the service treatment records did not contain any entries that documented the diagnosis of nasal polyps or treatment for nasal polyps, and also found that there was no evidence of nasal polyps on physical examination in either nostril.  The Board finds the February 2015 VA examination to be inadequate as the examiner did not consider, based on the size and contemporaneous nature (i.e., within one year of service) of the nasal polyps and nasopharyngeal angiofibroma, whether such could have had its onset in service, even if not specifically documented in the service treatment records.  In addition, it is unclear if the Veteran has any residuals from the nasal polyps and nasopharyngeal angiofibroma.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, the Veteran should be afforded another examination in this matter.  

The Veteran also seeks entitlement to service connection for bilateral carpal tunnel syndrome and for right elbow bursitis.  At the December 2016 Central Office hearing, the Veteran testified that he has experienced recurrent symptomatology during and since service regarding these disabilities.  Inasmuch as it remains unclear if the Veteran has bilateral carpal tunnel syndrome or a right elbow disability, the Veteran should be afforded another examination in these matters.  

Finally, the Veteran's claim for TDIU is inextricably intertwined with the service connection and earlier effective date claims remaining on appeal, and appellate consideration of TDIU is deferred pending resolution of the service connection and earlier effective date claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1993); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran a SOC addressing the claim of entitlement to service connection for ankle arthritis, a neck disability, an upper back disability, and acid reflux, and entitlement to earlier effective dates for the award of service connection for tinnitus (i.e., April 1, 2009) and the award of an increased (30 percent) rating for hemorrhoids (i.e., April 1, 2009).  Advise him and his representative of the date on which the time allowed for perfecting a timely Substantive Appeal for these claims expires.  If he submits a timely Substantive Appeal, then return the claims to the Board for further appellate consideration.  
2. Obtain all updated VA treatment records related to the Veteran's nasopharyngeal angiofibroma/nasal polyps, ankles, neck, upper back, acid reflux, bilateral carpal tunnel syndrome, right elbow disability, and hemorrhoids, and associate those records with the claims file. 
3. After associating all outstanding records with the claims file, arrange for the Veteran to undergo an appropriate examination to determine the nature, extent, onset and etiology of any nasal polyps found to be present.  The claims folder should be reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

Based on review of the relevant evidence provided above, the examiner is asked to (a) opine whether considering the size of the polyps found in 1993, such could be related to service, including any residuals from the nasal polyps, and (b) provide a diagnosis for any residuals from the nasal polyps, and if there are none, please indicate such.  In this regard, please note that the Veteran has indicated he experiences recurrent pain and bleeding since the April 1993 surgery.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  
4. Provide the Veteran an appropriate examination(s) to determine the nature, extent, onset and etiology of any right elbow disability, and bilateral carpal tunnel syndrome, found to be present.  The claims file should be reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner must discuss any relevant in-service findings for both periods of active service and any reports of recurrence of symptoms since either period of active service, and provide an opinion as to whether it is at least as likely as not that any right elbow disability or bilateral carpal tunnel syndrome found to be present had an onset during service or within the initial year after separation from either period of service, or was caused or aggravated by a service-connected disability, or is otherwise related to service.  

In regards to the claim for a right elbow disability, the examiner is asked to discuss the relevance of diagnoses of right olecranon bursitis and possible right elbow tendonitis documented in the Veteran's claims file (see July 1999 VA treatment record; February 2005 VA treatment record).  

In regards to the claim for bilateral carpal tunnel syndrome, the examiner is asked to discuss the relevance of diagnoses of such in the Veteran's claims file, including on prior VA examination (see May 2010 VA examination report).  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  
5. Then readjudicate the issues on appeal and consider whether entitlement to TDIU is warranted prior to January 13, 2012.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


